

	

		III 

		108th CONGRESS

		2d Session

		S. CON. RES. 147

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2004

			Mr. Nelson of Florida

			 submitted the following concurrent resolution; which was referred to the

			 Committee on Armed

			 Services

		

		CONCURRENT RESOLUTION

		Expressing the sense of Congress that the

		  Department of Defense should continue to exercise its statutory authority to

		  support the activities of the Boy Scouts of America, in particular the periodic

		  national and world Boy Scout Jamborees.

	

	

		

			Whereas the Boy Scouts of

			 America was incorporated on February 8, 1910, and received a Federal charter on

			 June 15, 1916, which is codified as chapter 309 of title 36, United States

			 Code;

		

			Whereas section 30902 of

			 title 36, United States Code, states that it is the purpose of the Boy Scouts

			 of America to promote, through organization, and cooperation with other

			 agencies, the ability of boys to do things for themselves and others, to train

			 them in scoutcraft, and to teach them patriotism, courage, self-reliance, and

			 kindred virtues;

		

			Whereas, since the inception

			 of the Boy Scouts of America, millions of Americans of every race, creed, and

			 religion have participated in the Boy Scouts, and the Boy Scouts currently uses

			 more than 1,200,000 adult volunteers to serve more than 4,700,000 young

			 people;

		

			Whereas the Department of

			 Defense and members of the Armed Forces have a long history of supporting the

			 activities of the Boy Scouts of America and individual Boy Scout troops in the

			 United States, and section 2606 of title 10, United States Code, authorizes the

			 Department of Defense to cooperate with and assist the Boy Scouts of America in

			 establishing and providing facilities and services for members of the Armed

			 Forces and their dependents, and civilian employees of the Department of

			 Defense and their dependents, at locations outside the United States;

		

			Whereas sections 4682, 7541,

			 and 9682 of title 10, United States Code, authorize the Department of Defense

			 to sell, and in certain cases donate, obsolete or excess material to the Boy

			 Scouts of America to support its activities; and

		

			Whereas, under section 2554

			 of title 10, United States Code, the Department of Defense is authorized to

			 make military installations available to, and to provide equipment,

			 transportation, and other services to, the Boy Scouts of America to support

			 national and world gatherings of Boy Scouts at events known as Boy Scout

			 Jamborees: Now, therefore, be it

		

	

		

			That it is the sense of

			 Congress that the Department of Defense should continue to exercise its

			 long-standing statutory authority to support the activities of the Boy Scouts

			 of America, in particular the periodic national and world Boy Scout

			 Jamborees.

		

